DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, 10-16, and 19-22 are pending.  Claims 1-3, 10-11 have been amended and claims 21-22 have been newly added.   

Response to Arguments
Applicant's arguments filed 11/01/21 have been fully considered and are addressed below.  The Applicant’s representative argues that the claims are not properly rejected under i) 35 USC 101 because they are not directed to an abstract idea (see Remarks -11/1/21, pg. 14-16) and ii) 35 USC 103(a) because the rejection utilizes improper hindsight applying the prior art of Stevens (see Remarks, pg. 16-21).  The arguments are discussed in the sections below.
Response to arguments under 35 USC 101
The Applicant’s representative asserts that the claims are not directed to a certain method of organizing human activity and/or mental processes because they integrate the abstract idea into a practical application under Step 2A-prong 2 (see Remarks, pg. 14).  Specifically, the Applicant’s representative asserts that the claims are integrated into a practical application because i) it is directed to a specific application that dynamically adds and removes reel sets by sizing the reel sets to accommodate the display device in the process which represents an improvement to how gaming system operates with an improved interface that provides “the benefit of improving the degree of interaction the user experiences while engaging the claimed gaming system” and ii) recites elements see Remarks, pg. 14-16).  The Examiner respectfully disagrees.  A review of the Specification does not provide an indication that the claimed invention directed to managing a game to “dynamically add and remove reel sets by sizing the reel sets to accommodate the display devices in the process” was an identified problem or directed to an unconventional technical solution realized by the claim over the prior art (see MPEP 2106.05(a)).  In contrast, the relevant portions of the claimed subject matter is shown in the Figs. 2A, 2D, 2E of image captures of the managed game process and to display the added and removed reel sets as a result of managing the process.  The Examiner has not been able to find any other discussion in the Specification as to the purported improvement to an improvement of the display or any other technology or field.  For at least this reason, the Applicant’s argument is not persuasive.         
Secondly, the Applicant’s representative argues that sizing reel sets to accommodate the display device in response to the operation of the underlying gaming system (see Remarks, pg. 15).  Specifically, the Applicant’s representative argues that these additional elements are analogous to Example 37 to icons being relocated in a GUI.  The Examiner respectfully disagrees.  In Example 37, the claims were recited ranking the icons of the user interface by “determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time” which recited an improvement to the functioning of the user interface itself.  In the instant application, the limitations such as “sized to accommodate the display device” merely claims the idea of a solution or outcome which does not show an improvement in computer-functionality but is analogous to arranging transactional information on a graphical user interface in a manger that assist users in processing the game information (see MPEP 2106.05(a) I viii).  It follows that the amended limitations of the instantly claimed limitations do not see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s arguments are not persuasive and the rejection has been maintained below. 
Response to arguments under 35 USC 103(a)
The Applicant’s representative argues that Stevens without the benefit of improper hindsight reconstruction cannot be used to teach the elements recited in claim 1.  Specifically, the Applicant’s representative argues that Stevens does not teach or suggest “independent of any determination of any additional reel set triggering event randomly occurring in associated with the primary reel set for the second activation of the reel activation sequence and responsive to the determination being that the additional reel set triggering event did not randomly occur in associated with the additional reel set for the second activation of the reel activation sequence: cease causing the display, by the display device, of the first additional reel set while continuing to cause the display, by the display device, of the primary reel set resized to accommodate the display device without the first additional reel set” as recited in claim 1 (see Remarks, pg. 18-19).  After further consideration and review of the prior art of Stevens, the Examiner is persuaded that Stevens does not fairly teach or suggest the claimed subject matter.  For at least this reason, the Applicant’s argument is persuasive and the rejection has been withdrawn.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-16, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite limitations directed to an abstract idea such as “a triggering of a reel activation sequence:” - certain method of organizing human activity; “independent of any determination, in accordance with the paytable, of any award values associated with any displayed symbols at any symbol display positions associated with any reel sets, determine if an additional reel set triggering event randomly occurred in associated with the primary reel set for the first activation of the reel activation sequence,” – certain method of organizing human activity and/or mental process; “responsive to the determination being that the additional reel set triggering event randomly occurred in associated with the primary reel set for the first activation of the reel activation sequence, for a second activation of the reel activation sequence: cause the primary reel set and a first additional reel set” – certain method of organizing human activity and/or mental process; “independent of any determination, in accordance with the paytable, of any award values associated with any displayed symbols at any symbol display positions associated with any reel sets, determine if an additional reel set triggering event randomly occurred in association with the first additional reel set for the second activation of the reel activation sequence” - certain method of organizing human activity and/or mental process; and “independent of any determination of any additional reel set triggering event randomly occurring in association with the primary reel set for the second activation of the reel activation sequence and responsive to the determination being that the additional reel set triggering event did not randomly occur in association with the additional reel set for the second activation of the reel activation sequence” – certain method of organizing human activity and/or mental process; “thereafter and for a third activation of the reel activation sequence which occurs after ceasing to display the first additional reel set:” -certain method of organizing human activity and/or mental process.   It follows that under Step 2A-prong 1, the claims are found to recite limitations directed to a certain method of organizing human activity such as managing a social 
This judicial exception is not integrated into a practical application because the remaining limitations such as for a first activation of the reel activation sequence “cause a display, by a display device, of a primary reel set,” “cause a display, by the display device, of a first plurality of randomly determined symbols at a plurality of symbol display positions associated with the primary reel set sized to accommodate the display device,” and “cause a display, by the display device, of any award values, determined in accordance with a paytable as, associated with the displayed first plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set,”; for a second activation of the reel activation sequence: “cause a display, by the display device, of the primary reel set and a first additional reel set sized to accommodate the display device,” “cause a display, by the display device, of a second plurality of randomly determined symbols at the plurality of symbols associated with the primary reel set,” “cause a display, by the display device, of a third plurality of randomly determined symbols at a plurality of symbol display positions associated with the first additional reel set,” for a third activation of the reel activation sequence: “cause a display, by the display device, of a fourth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set”, and “cause a display, by the display device, of any award values, determined in accordance with the paytable as, associated with the displayed fourth plurality of randomly determined symbols at the plurality of symbol display positions associated with the primary reel set recite steps to invoke as a tool a general purpose computer to implement the abstract idea, extra solution activity of the abstract idea, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Moreover, the remaining elements such as “a processor”, “a display device”, and “a memory device which stores a plurality of instructions, which when executed by the processor following a triggering 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited such as “a processor” to process the instructions of the abstract idea, “a memory device” to store the instructions of the abstract idea, and “a display device” to display to the user the abstract idea are not sufficient to amount to an inventive concept.  For instance, Vancura et al. (US 2010/0029381 A1) discloses a conventional gaming system comprising “a game control unit” (e.g., a processor), “a memory device”, and “a display unit” to implement a reel game is well-known, routine, and conventional to one of ordinary skill in the gaming arts (see Vancura, 0008, 0037-0040).  It follows that under Step 2B, the claims are not found to recite significantly more than the abstract idea.
Independent claim 10 has been reviewed and is recites subject matter found to recite an abstract idea for substantially the same reasons as discussed above.  Dependent claims 2-8 and 12-16, 19-22 have been reviewed and analyzed to further recite additional elements that are extra-solution activity of the abstract idea, invoke highly-generalized computing components to implement the abstract idea and/or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the claims are found to recite an abstract idea without significantly more.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715